Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claims 1 and 6;
Peripheral state data acquisitor
Position relation acquisitor
Risk estimator
Claims 3 and 8;
lighting determinator
Claim 4 and 9;
Luminance acquisitor
Claim 10;
Controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the specification;
Peripheral state data acquisitor corresponds to a state detection apparatus, element 4, based on paragraph 0017, and is considered to be a camera, a millimeter wave radar, an LIDAR, a sonar, a GPS, a luminance sensor, various sensors, and the like (paragraph 0040).
Position relation acquisitor corresponds to an ECU (paragraph 0047).
Risk estimator corresponds to an ECU (paragraph 0047).
Lighting determinator corresponds to an ECU (paragraph 0047).
Luminance acquisitor corresponds to a state detection apparatus, element 4, based on paragraph 0013, and is considered to be a camera, a millimeter wave radar, an LIDAR, a sonar, a GPS, a luminance sensor, various sensors, and the like (paragraph 0040).
Controller corresponds to an ECU (paragraph 0047).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 are considered allowable.
Regarding claims 1 and 6, while it is known to detect headlamp/headlights of vehicles, such as in Ji (US20180307237A1), in determining collision potential or the appearance of a vehicle, the presence of the headlamp/headlight in the case presented increases the likelihood of a vehicle appearing rather than decreasing it as claimed (for example, the case of fig 5, which uses the information from the superposition of light to determine an oncoming vehicle’s presence and position). Other examples, such as from Baba (US20210225169A1), suggest using a brightness [luminance] of an area for pattern recognition (paragraph 0020), and Park (US20200108831A1) detects luminance to adjust vehicle behavior (paragraph 0074); however, the luminance level does not relate or refer to the appearance, or determining the risk of a traffic participant appearing. Ji considers the brightness in determining a distance to an approaching vehicle around a curve, and would associate a lower brightness with a  vehicle farther away, but this does not combine with the limitation requiring a presence of headlamps to Furthermore, there is no reason for one of ordinary skill in the art to associate the front vehicle as claimed having their headlamp/headlights turned on and a luminance level less than a predetermined level with a decrease in risk of appearance of a traffic participant. A case for improved visibility would only influence a certainty of the prediction, not a prediction itself, and would not necessarily indicate that there is less of a chance for an appearance; for example, the presence of headlights could, as suggested by Ji in Fig 5, indicate the presence of a vehicle in a blind spot. Therefore, independent claims 1 and 6 are considered allowable.

Claims 2, 5, and 7 are considered allowable.
By at least their dependency on allowable subject material, dependent claims 2, 5 and 7 are considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further risk assessments; US20170323568A1 and US20150298693A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662